Citation Nr: 0024361	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected right knee post-traumatic changes and 
deficiency of the anterior cruciate and medial collateral 
ligaments, reduced to 20 percent effective December 1, 1996.

2.  Entitlement to an increased evaluation for service-
connected left knee status post trauma and reconstruction 
surgery, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1989 to January 
1990.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In an April 1996 
decision, the RO denied the claim of entitlement to an 
increased rating for the service-connected left knee 
disability.  When the veteran testified at his personal 
hearing in July 1996, his disagreement with the left knee 
evaluation was accepted in lieu of a written notice of 
disagreement.  In a September 1996 decision, the RO reduced 
the right knee disability evaluation to 20 percent.  VA 
received the veteran's notice of disagreement in October 
1996.  A statement of the case was issued in November 1996, 
and VA received his substantive appeal in December 1996.  In 
March 1998, the veteran and his spouse appeared and testified 
before the undersigned at the RO in Buffalo, New York.  In 
June 1998, the Board remanded these issues for further 
development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  Effective November 1, 1993, a 20 percent rating for a 
right knee disability was increased to 30 percent. 

3.  Effective December 1, 1996, the 30 percent rating for the 
right knee disability was reduced to 20 percent on the basis 
of examination disclosing improvement.  

4.  The veteran's right knee disability is currently 
manifested by instability, pain on motion, and limitation of 
flexion to 120 degrees, productive of no more than moderate 
knee impairment. 

5.  The veteran's left knee disability, status after trauma 
and reconstructive surgery, is manifested by not more than 
moderate instability.  

6.  The veteran's left knee arthritis is manifested by 
painful motion and limitation of flexion to 125 degrees.


CONCLUSIONS OF LAW

1.  The veteran's service-connected right knee disability is 
no more than 20 percent disabling, and the criteria for 
restoration of the 30 percent rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.14, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, 5262 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for an evaluation greater than 20 percent 
for a service-connected left knee disability (instability) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999). .

3.  A separate evaluation of 10 percent is warranted for left 
knee arthritis, a manifestation of service-connected left 
knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010, 5260 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the injury to the left 
knee and diagnosis of anterior cruciate ligament tear status 
post reconstruction of anterior cruciate ligament.  It was 
also noted that there was right knee instability secondary to 
the anterior cruciate incompetence. 

A VA examination was conducted in March 1990.  The examiner 
observed that the veteran was ambulatory and wearing a left 
knee derotation brace.  Even with the brace on, he maintained 
the left knee flexed on weight bearing on the foot and 
standing.  However, he could straighten up the knee and bear 
full weight without difficulty.  The examiner also noticed 
old, completely healed anterior and lateral scars in the left 
knee area which were asymptomatic.  Even when he was on the 
examination table, he was able to relax the knee and rest the 
fully extended knee on the table.  

The right thigh measured 22 inches, and the left thigh was 21 
inches.  Both calves measured 16 1/2 inches.  The left 
quadriceps femoris tone was poor and he was unable to obtain 
and maintain a full contraction of the quad on the left.  
There was very definite laxity and deficiency of the left 
knee anterior cruciate ligament with Grade II anterior and 
rotary instability.  He was able to slip his left proximal 
tibia, which was also due to the anterior cruciate 
deficiency.  There was no obvious deficiency of the left knee 
collateral or posterior cruciate ligaments.  On examination, 
there was no tenderness or pain in the left knee.  McMurray 
testing was negative bilaterally.  Range of motion for both 
knees was 0 to 120 degrees.  Examination of the right knee 
was not remarkable except for laxity and deficiency of the 
anterior cruciate and medial collateral ligaments with Grade 
II anterior, rotary and lateral instability.  There was a 
positive drawer sign bilaterally.  

The examiner diagnosed post-traumatic changes in the right 
knee with unstable knee due to deficiency of the anterior 
cruciate and medial collateral ligaments.  The examiner also 
diagnosed status post trauma and reconstruction surgery of 
the left knee with persistent, unstable left knee due to 
laxity and deficiency of the anterior cruciate ligament.  X-
rays revealed post-operative screws in the left knee and no 
active disease.  

In a November 1990 decision, the RO determined that service 
connection was warranted for the right and left knee 
disabilities.  The left knee disability was rated as 30 
percent disabling, effective January 13, 1990.  The right 
knee disability was rated as 10 percent disabling, effective 
January 13, 1990.  

A VA examination was conducted in February 1992.  The 
examiner observed that the veteran walked well without 
obviously favoring either knee.  There was no obvious 
weakness or atrophy.  Both thighs measured 25 inches.  The 
right thigh measured 18 1/4 inches and the left calf measured 
18 inches.  There was limitation of right knee motion which 
was 0 to 105 degrees.  There was marked tibia glide on the 
right, which the examiner explained as the tibia being 
displaced posterior and laterally at will.  The right knee 
remained markedly unstable because of at least Grade II+ 
laxity and deficiency of the anterior cruciate and medial 
collateral ligaments with positive drawer sign and marked 
rotatory anterior and lateral instability.  The examiner 
determined that the right knee had not improved.  On 
examination, there was no evidence of inflammatory reaction 
and effusion.  The examiner felt that there were no reasons 
for new studies at that time.  The examiner diagnosed 
residuals of severe sprain injury of the right knee with 
severely unstable knee due to marked deficiency of the 
anterior cruciate and medial collateral ligaments, unchanged.  

A VA orthopedic examination was conducted in March 1992.  The 
examiner observed that the veteran walked well without an 
obvious limp and did not obviously favor either knee.  
Externally, the left knee did not show soft tissue external 
changes except for an anterior surgical scar and lateral scar 
which are completely and well healed.  There was no soft 
tissue irritation, swelling, or effusion.  Range of motion 
was 0 to 130 degrees.  Left knee instability was due to 
ligamentous damage and residual laxity and deficiency of the 
anterior cruciate and medial collateral ligaments with Grade 
II medial lateral instability and Grade II+ anterior and 
rotatory instability with positive drawer sign.  McMurray 
testing was negative.  There was no obvious weakness or 
atrophy.  Bilaterally, thigh circumferences were 25 inches.  
The examiner did not find any reasons for further studies.  
The examiner diagnosed post-traumatic changes in the left 
knee due to old sprains with deficiency and laxity of the 
anterior cruciate and medial collateral ligaments with 
unstable knee, symptomatic, unimproved.  

In a June 1992 decision, the RO found that an increased 
rating was warranted for the right knee disability.  A 20 
percent rating was assigned, effective February 24, 1992.  

A VA examination was conducted in November 1993.  The 
examiner observed the surgical scars on the left knee.  As 
the veteran walked, he could demonstrate the obvious marked 
instability of the right knee, and to a lesser degree of the 
left knee.  Pulses in the feet were of good quality.  
Effusion was not noted in either knee.  There was lateral 
instability of the left knee with no demonstrable instability 
noted in the anterior/posterior axis.  He was able to do a 
full deep knee bend with some difficulty.  The examiner 
concluded that there was instability of both knees, with the 
right knee showing greater instability.  The examiner also 
concluded that the left knee was status post arthrotomy with 
repair of the anterior cruciate ligament and removal of torn 
cartilage with re-operation being planned sometime in the 
near future.  Surgery had been recommended.  

In a January 1994 decision, the RO determined that the rating 
for the left knee be reduced to 20 percent, effective 
November 1, 1993.  The rating for the right knee was 
increased to 30 percent, effective November 1, 1993.

As per the Board's remand, a May 1994 x-ray report was 
secured and associated with the claims folder.  The right 
knee was within normal limits in appearance.  Regarding the 
left knee, the post-operative findings and mild degenerative 
change were noted.  There was evidence of a faintly calcified 
object in the area of the tibial spines which the examiner 
could not tell whether it was related to the prior surgery or 
perhaps represented a loose body.  

A VA examination was conducted in March 1996.  The examiner 
referred to x-rays taken in May 1994 which were unremarkable 
with regard to the right knee, and showed 2 screws present 
and mild osteophytes and medial joint space narrowing with 
regard to the left knee.  It was also noted that an 
arthrogram prior to that revealed joint laxity. 

On examination, the lower extremities showed no evidence of 
atrophy.  There was no swelling or effusion.  The examiner 
noted the scar on the left knee.  Left knee range of motion 
was -5 degrees of full extension to 105 degrees of flexion.  
There was laxity to anterior drawer testing with floor 
displacement of the tibia.  There was also mild laxity to 
varus and valgus testing.  There was mild crepitus with 
flexion and extension.  On examination of the right knee, 
there was no swelling or effusion.  Range of motion was -8 
degrees to 110 degrees.  There was mild laxity to testing of 
the anterior cruciate ligament.  There was no significant 
varus or valgus instability.  Strength and sensation was full 
on both sides.  He sat and stood easily and ambulated 
normally with a normal gait.  The examiner reported an 
impression of status posttraumatic injury to left knee with 
ACL disruption and reconstructive surgery with residual 
traumatic arthritis.  Regarding the right knee, the examiner 
reported an impression of evidence of moderate deficiency of 
anterior cruciate ligaments with pain and decreased range of 
motion.  The examiner did not see a need for ongoing x-rays 
since the symptoms had not significantly changed from the 
prior evaluation.  

In an April 1996 decision, the RO proposed reducing the 
rating for the right knee disability to 20 percent.  The 
matters of the proposed reduction of the right knee 
disability rating and the evaluation of the left knee were 
addressed at a hearing conducted at the RO in July 1996.

He testified that there is laxity of the right knee, and that 
it has been popping out more.  He has problems going up and 
down stairs, and on sudden movements.  He experiences a dull 
pain through the back of the knee area.  He does take 
medication for the pain.  He can control the right knee more 
than the left.  The looseness occurs on a daily basis.  
Sitting causes it to tighten up and cramp, and pop out.  On 
the right, he can walk without pain and it pops on occasion.  

Regarding the left knee, there is a lot of cracking when 
walking.  He cannot predict when it will pop out, and there 
is a lot of swelling.  His knee is lots looser than he 
thought it would be since two screws were put in.  His left 
knee pain is constant.  In the mornings, it takes about 20 
minutes before his circulation gets going so he can use them.  
The knees cause problems after prolonged periods of standing, 
and when engaging in certain types of physical activities.  
They tend to be sore on rainy days.  He does wear a brace and 
a wrap.  The brace is provided by VA.  He works as a sales 
manager, so he has to get up and down most of the day.  He 
has lost time from work for visits to the doctor.  He also 
mentioned that there have been problems with fluid on the 
knees.  He tries to favor the right leg since his left knee 
pain is greater.  

In a September 1996 rating action, the RO determined that the 
right knee rating should be reduced to 20 percent, effective 
December 1, 1996.  The 20 percent rating for the left knee 
was confirmed and continued.  

In an October 1996 letter, Dr. John P. Cannizzaro reported 
that there was mild bilateral effusion, and minimally tender 
jointlines.  There was a full range of motion, positive 
Lachman, and positive pivot.  MLP was stable.  X-rays of the 
right knee were negative, and x-rays of the left knee were 
positive for changes status post ACL reconstruction.  Dr. 
Cannizzaro reported an impression of bilateral ACL 
deficiency, left knee, status post reconstruction which has 
failed.  Regarding the knees, he felt that both would benefit 
from ACL reconstruction, a revision on the left and a primary 
one on the right.  Since the left knee was slightly more 
symptomatic, it was thought that surgery should take place 
first.  

In March 1998, the veteran testified that there is debris in 
the left knee that needs to be removed and that causes 
grinding.  The left knee does not fully extend, and it makes 
it difficult to perform maneuvers requiring a downward 
motion.  The right knee pops out and swell, and the left knee 
gives out on any kind of sudden twists and turns.  The laxity 
of both knees has increased.  He wears knee braces.  The 
knees swell on a monthly basis, depending on his activities.  
He has been scheduled for further surgery.  Since he works in 
retail sales, he spends a lot of time on his feet.  It takes 
about a half an hour in the morning to get the circulation 
going in his legs so he can walk around.  He cannot fully 
extend his knees.  

Records show that in March 1998, the veteran continued to 
complain of pain and numbness of the anterior medial aspect 
of the right lower extremity which resulted from an injury 
due to a motorcycle fall in March 1997.  He also complained 
of instability and discomfort of both knees.  The examiner 
recommended eight weeks of physical therapy to strengthen his 
quads.  Records from Oswego Hospital show that in 1998, the 
veteran was undergoing physical therapy.  The veteran had 
indicated that it was difficult to make appointments due to 
his work schedule.  

As per the Board's remand, a VA examination was conducted in 
April 1999.  Right knee flexion was 120 degrees and extension 
was 0 degrees.  Left knee flexion was 125 degrees and 
extension was 0 degrees.  The anterior drawer test was 
positive, and greater on the right knee than the left.  The 
posterior drawer test was negative bilaterally.  There was no 
opening with valgus or varus stress in either knee.  Apley's 
distraction test was positive and he did feel some pain with 
Apley's compression test.  There was no effusion.  He 
complained of pain with extension of his knee.  There was an 
obvious popping of his left knee when it went into extension.  
A CAT scan of the lower extremity without contrast revealed 
probable resolving right lower extremity hematoma.  The May 
1994 x-rays were mentioned as well as a June 1990 arthrogram.  
The examiner reported an assessment of anterior cruciate tear 
versus partial tear to both knees, left worse than right, 
status post surgical repair of the left knee.  The examiner 
commented that any weakened motion, incoordination or 
fatigability was noted in the examination, but these factors 
could not be further quantified in terms of additional loss 
of range of motion without prolonged proactive testing.  With 
flare-ups, it is likely range of motion would be further 
restricted, but it is not possible to accurately estimate the 
additional loss of range of motion without examining the 
veteran at that time.  

An addendum to the report was provided in April 1999 
following the examiner's review of the Board's remand.  The 
following was reported: current nature and severity of the 
bilateral knee disability is of moderate severity; positive 
anterior drawer test was greater on the right than the left; 
posterior drawer test was negative bilaterally; positive 
Apley's distraction test with pain with compression test; 
pain with bilateral knee extension; mild degenerative changes 
of left knee faintly calcified areas of tibial spine; joint 
laxity with disruption of bilateral ligaments; moderate 
instability of bilateral knees with left greater than right; 
right knee flexion of 120 degrees, 0 degrees extension; left 
knee flexion 125 degrees, 0 degrees extension; any weakness, 
fatigue or incoordination is noted in examination; with 
flare-ups the veteran may have decreased range of motion but 
it cannot be quantified further without examining him at the 
time; veteran exhibits facial grimacing throughout the 
examination; and manifestations exhibited are related to the 
service-connected disabilities.  

Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is in effect for disabilities of the right 
and left knees, rated separately as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  Diagnostic Code 5257 contemplates knee 
impairment, such as recurrent subluxation or lateral 
instability.  When the disability is moderate, a 20 percent 
rating is warranted, and a maximum rating of 30 percent 
applies when the disability is severe. 

Restoration of a 30 Percent Evaluation for Service-Connected 
Right Knee Disability

As noted in the Introduction, the veteran is appealing an RO 
rating action which reduced the rating for his service-
connected right knee disability from 30 to 20 percent.  In 
reducing the rating, the RO complied with the procedures of 
38 C.F.R. § 3.105(e).  The 30 percent rating was in effect 
from November 1, 1993 to December 1, 1996, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c) (1999).  After reviewing all 
the evidence, including examination and treatment records, 
the Board finds that improvement was shown at the time of the 
reduction. 

As noted, the right knee disability is rated under Diagnostic 
Code 5257, and the maximum rating of 30 percent is assigned 
when the knee impairment is considered severe.  That was not 
the case when the rating was reduced.  Earlier evidence 
demonstrated continuing problems with instability and 
decreased range of right knee motion.  For instance, on the 
VA examination of November 1993, the examiner found that 
there was instability of both knees, and that such 
instability was greater on the right.  The examinations of 
1992 and 1993 had described "marked" instability.  However, 
the 1996 examination, upon which the reduction was based, 
noted that there was mild laxity of the anterior cruciate and 
no significant varus or valgus (i.e., lateral) instability.  
Also, the veteran ambulated normally with a normal gait.  
Therefore, under these circumstances, improvement was shown 
and the reduction was justified. 

Regarding the current evaluation of the right knee, the Board 
finds that an increased rating is not warranted.  On VA 
examination in April 1999, the examiner found that the 
disability was moderate and there was 0 to 120 degrees range 
of motion with only slight limitation of flexion.  There was 
no lateral instability.  Therefore, the disability picture 
presented does not approximate that which is considered when 
assigning a 30 percent rating under Diagnostic Code 5257, 
even when considering the Court's guidelines set forth in 
DeLuca.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5257 
do not provide a basis to assign an evaluation higher than 
the 20 percent evaluation currently in effect.  

Although there is decreased right knee range of motion, the 
reported ranges of motion do not indicate that such 
limitation is comparable to knee ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees as required for a 30 percent rating under 
Diagnostic Code 5256.  Furthermore, such ranges of motion do 
not indicate that leg extension is limited to 20 degrees as 
required for a 30 percent rating under Diagnostic Code 5261, 
or that leg flexion is limited to 15 degrees as required for 
a 30 percent rating under Diagnostic Code 5260.  Since the 
disability has not been described as malunion of the tibia or 
fibula with marked knee or ankle disability, the disability 
picture is not comparable to the criteria for a 30 percent 
rating under Diagnostic Code 5262.  Finally, as x-rays do not 
show arthritis, a separate rating for limitation of motion is 
not warranted.

In summary, the Board concludes that the reduction of the 
veteran's rating from 30 percent to 20 percent was proper as 
there had been improvement of his right knee disability.  
Restoration of a 30 percent rating for the right knee 
disorder is not warranted.  Furthermore, the preponderance of 
the evidence is against the veteran's claim for a rating 
greater than 20 percent for the right knee disability.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.

Increased Evaluation for Service-Connected Left Knee 
Disability

As discussed above, service connection is in effect for 
disabilities of the right and left knees, rated separately as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999). 

In this case, the Board finds that the disability picture 
presented with regard to the left knee includes knee 
instability, pain on motion, and some limited range of knee 
motion.  Just as with the right knee disability, when viewing 
the disability picture with the considerations set forth in 
DeLuca, and the medical findings of record, the disability 
picture is productive of no more than moderate knee 
impairment as defined under Diagnostic Code 5257.  38 C.F.R. 
§ 4.7 (1999).  Therefore, there is not a question as to which 
evaluation should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5257 
and 5003 do not provide a basis to assign an evaluation 
higher than 20 percent rating currently in effect for the 
left knee disability.  

Although there is decreased left knee range of motion, the 
reported ranges of motion do not indicate that such 
limitation is comparable to knee ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees as required for a 30 percent rating under 
Diagnostic Code 5256.  Furthermore, such ranges of motion do 
not indicate that leg extension is limited to 20 degrees as 
required for a 30 percent rating under Diagnostic Code 5261, 
or that leg flexion is limited to 15 degrees as required for 
a 30 percent rating under Diagnostic Code 5260.  Since the 
disability has not been described as malunion of the tibia or 
fibula with marked knee or ankle disability, the disability 
picture is not comparable to the criteria for a 30 percent 
rating under Diagnostic Code 5262. 

According to a July 1997 VA General Counsel opinion 
(VAOPGCPREC 23-97), when a knee disorder is already rated 
under Diagnostic Code 5257, a veteran must also have 
limitation of motion under either Diagnostic Code 5260 
(limitation of leg flexion) or Diagnostic Code 5261 
(limitation of leg extension) in order to obtain a separate 
rating for arthritis.  If a claimant does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, then there is no additional disability for which a 
rating may be assigned.  It is further noted that according 
to VAOPGCPREC 9-98, for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  Under Diagnostic Code 
5260, a zero percent rating is assigned when leg flexion is 
limited to 60 degrees.  Under Diagnostic Code 5261, a zero 
percent rating is assigned when leg extension is limited to 5 
degrees.  However, it is also noted that a separate rating 
for arthritis could be based on x-ray findings of arthritis, 
and objective demonstration of painful motion, under 38 
C.F.R. § 4.59.  

Here, the criteria for a zero percent rating have not been 
met since the reported degrees of left knee flexion (120) and 
extension (0) would be assigned a noncompensable rating if 
either Diagnostic Code 5260 or 5261 were applied in this 
instance.  However, a separate rating for arthritis can be 
assigned here since there is x-ray evidence of arthritis, and 
examination findings indicating slight limitation of motion, 
as well as painful motion.  38 C.F.R. § 4.59 (1999).  

Diagnostic Code 5003 contemplates degenerative arthritis.  
Under this Diagnostic Code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion. 

In this case, the Diagnostic Codes which contemplate limited 
knee motion include 5256 (ankylosis), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension).  As noted 
above, the requirements for the assignment of a 0 percent 
rating under 5260 and 5261 have not been satisfied.  Also, 
given the range of motion recorded in the examination 
reports, it is clear that any limited motion demonstrated is 
not comparable to ankylosis.  Even though the limitation of 
motion in this instance would be rated as noncompensable, a 
10 percent rating (the minimum compensable rating) is 
assigned as provided under 38 C.F.R. § 4.59.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a separate rating of 10 percent is 
warranted for arthritis, but is against his claim to the 
extent that a rating greater than 20 percent for the left 
knee instability is not warranted.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
service-connected right knee post-traumatic changes and 
deficiency of the anterior cruciate and medial collateral 
ligaments has not been established and the appeal is denied. 

Entitlement to an evaluation greater than 20 percent for 
service-connected left knee instability, status post trauma 
and reconstruction surgery, has not been established and the 
appeal is denied. 

Entitlement to a separate rating of 10 percent for left knee 
arthritis has been established, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

